
	

113 HR 5168 IH: Full-Service Community Schools Act of 2014
U.S. House of Representatives
2014-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5168
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2014
			Mr. Hoyer (for himself, Mr. Schock, Ms. Norton, Mr. Murphy of Florida, Mrs. Lowey, Mr. Lowenthal, Mr. Hinojosa, Ms. Schwartz, Mr. Langevin, Ms. DeLauro, Ms. Jackson Lee, Mr. Rangel, Mr. Honda, Mr. Vela, Mr. Hastings of Florida, Mr. Grijalva, Mr. Clay, Mr. Enyart, Mr. Ruppersberger, Mr. Ben Ray Luján of New Mexico, and Mr. Kilmer) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To authorize the Secretary of Education to award grants for the support of full-service community
			 schools, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Full-Service Community Schools Act of 2014.
		2.PurposesThe purposes of this Act are the following:
			(1)Improving student learning and development by providing supports for students that enable them to
			 graduate college- and career-ready.
			(2)Providing support for the planning, implementation, and operation of full-service community
			 schools.
			(3)Improving the coordination and integration, accessibility, and effectiveness of services for
			 children and families, particularly for students attending high-poverty
			 schools, including high-poverty rural schools.
			(4)Enabling educators and school personnel to complement and enrich efforts to improve academic
			 achievement and other results.
			(5)Ensuring that children have the physical, social, and emotional well-being to come to school ready
			 to engage in the learning process every day.
			(6)Promoting and enabling family and community engagement in the education of children.
			(7)Enabling more efficient use of Federal, State, local, and private sector resources that serve
			 children and families.
			(8)Facilitating the coordination and integration of programs and services operated by community-based
			 organizations, nonprofit organizations, and State, local, and tribal
			 governments.
			(9)Engaging students as resources to their communities.
			(10)Engaging the business community and other community organizations as partners in the development
			 and operation of full-service community schools.
			3.DefinitionsIn this Act:
			(1)ESEA definitionsThe terms elementary school, local educational agency, and secondary school have the meanings given the terms in section 9101 of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7801).
			(2)Full-service community schoolThe term full-service community school means a public elementary or secondary school that—
				(A)participates in a community-based effort to coordinate and integrate educational, developmental,
			 family, health, and other comprehensive services through community-based
			 organizations and public and private partnerships; and
				(B)provides access to such services to students, families, and the community, such as access during
			 the school year (including before- and after-school hours and weekends),
			 as well as during the summer.
				4.Local programs
			(a)GrantsThe Secretary of Education (in this Act referred to as the Secretary) may award grants to eligible entities to assist public elementary or secondary schools to
			 function as full-service community schools.
			(b)Use of fundsGrants awarded under this section shall be used to—
				(1)coordinate not less than 3 existing qualified services and provide not less than 2 additional
			 qualified services at 2 or more public elementary or secondary schools;
				(2)integrate multiple services into a comprehensive, coordinated continuum supported by research-based
			 activities which achieve the performance goals established under
			 subsection (c)(4)(E) to meet the holistic needs of young people; and
				(3)if applicable, coordinate and integrate services provided by community-based organizations and
			 government agencies with services provided by specialized instructional
			 support personnel.
				(c)ApplicationTo seek a grant under this section, an eligible entity shall submit an application to the Secretary
			 at such time and in such manner as the Secretary may require. The
			 Secretary shall require that each such application include the following:
				(1)A description of the eligible entity.
				(2)A memorandum of understanding among all partner entities that will assist the eligible entity to
			 coordinate and provide qualified services and that describes the roles the
			 partner entities will assume.
				(3)A description of the capacity of the eligible entity to coordinate and provide qualified services
			 at 2 or more full-service community schools.
				(4)A comprehensive plan that includes descriptions of the following:
					(A)The student, family, and school community to be served, including information about demographic
			 characteristics that include major racial and ethnic groups, median family
			 income, percent of students eligible for free- and reduced-price lunch,
			 and other information.
					(B)A needs assessment that identifies the academic, physical, social, emotional, health, mental
			 health, and other needs of students, families, and community residents.
					(C)A community assets assessment which identifies existing resources which could be aligned.
					(D)The most appropriate metric to describe the plan’s reach within a community using either—
						(i)the number of families and students to be served, and the frequency of services; or
						(ii)the proportion of families and students to be served, and the frequency of services.
						(E)Yearly measurable performance goals, including an increase in the percentage of families and
			 students targeted for services each year of the program, which are
			 consistent with the following objectives:
						(i)Children are ready for school.
						(ii)Students are engaged and achieving academically.
						(iii)Students are physically, mentally, socially, and emotionally healthy.
						(iv)Schools and neighborhoods are safe and provide a positive climate for learning that is free from
			 bullying or harassment.
						(v)Families are supportive and engaged in their children’s education.
						(vi)Students and families are prepared for postsecondary education and 21st century careers.
						(vii)Students are contributing to their communities.
						(F)Performance measures to monitor progress toward attainment of the goals established under
			 subparagraph (E), including a combination of the following, to the extent
			 applicable:
						(i)Multiple objective measures of student achievement, including assessments, classroom grades, and
			 other means of assessing student performance.
						(ii)Attendance (including absences related to illness and truancy) and chronic absenteeism rates.
						(iii)Disciplinary actions against students, including suspensions and expulsions.
						(iv)Access to health care and treatment of illnesses demonstrated to impact academic achievement.
						(v)Performance in making progress toward intervention services goals as established by specialized
			 instructional support personnel.
						(vi)Participation rates by parents and family members in school-sanctioned activities and activities
			 that occur as a result of community and school collaboration, as well as
			 activities intended to support adult education and workforce development.
						(vii)Number and percentage of students and family members provided services under this Act.
						(viii)Valid measures of postsecondary education and career readiness.
						(ix)Service-learning and community service participation rates.
						(x)student satisfaction surveys.
						(G)Qualified services, including existing and additional qualified services, to be coordinated and
			 provided by the eligible entity and its partner entities, including an
			 explanation of—
						(i)why such services have been selected;
						(ii)how such services will improve student academic achievement; and
						(iii)how such services will address performance goals established under subparagraph (E).
						(H)Plans to ensure that each site has full-time coordination of qualified services at each
			 full-service community school, including coordination with existing
			 specialized instructional support personnel.
					(I)Planning, coordination, management, and oversight of qualified services at each school to be
			 served, including the role of the school principal, partner entities,
			 parents, and members of the community.
					(J)Funding sources for qualified services to be coordinated and provided at each school to be served,
			 whether such funding is derived from a grant under this section or from
			 other Federal, State, local, or private sources.
					(K)Plans for professional development for personnel managing, coordinating, or delivering qualified
			 services at the schools to be served.
					(L)Plans for joint utilization and maintenance of school facilities by the eligible entity and its
			 partner entities.
					(M)How the eligible entity and its partner entities will focus services on schools eligible for a
			 schoolwide program under section 1114 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6314).
					(N)Plans for periodic evaluation based upon attainment of the performance measures described in
			 subparagraph (F).
					(O)How the qualified services will meet the principles of effectiveness described in subsection (d).
					(5)A plan for sustaining the programs and services outlined in this Act.
				(d)Principles of effectivenessFor a program developed pursuant to this section to meet principles of effectiveness, such program
			 shall be based upon—
				(1)an assessment of objective data regarding the need for the establishment of a full-service
			 community school and qualified services at each school to be served and in
			 the community involved;
				(2)an established set of performance measures aimed at ensuring the availability and effectiveness of
			 high-quality services; and
				(3)if appropriate, scientifically based research that provides evidence that the qualified services
			 involved will help students meet State and local student academic
			 achievement standards.
				(e)PriorityIn awarding grants under this section, the Secretary shall give priority to eligible entities that—
				(1)
					(A)will serve a minimum of 2 or more full-service community schools eligible for a schoolwide program
			 under section 1114 of the Elementary and Secondary Education Act of 1965
			 (20 U.S.C. 6314), as part of a community- or district-wide strategy; or
					(B)include a local educational agency that satisfies the requirements of—
						(i)subparagraph (A) or (B) of section 6211(b)(1) of the Elementary and Secondary Education Act of 1965
			 (20 U.S.C. 7345(b)(1)); or
						(ii)subparagraphs (A) and (B) of section 6221(b)(1) of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7351(b)(1)); and
						(2)will be connected to a consortium comprised of a broad representation of stakeholders, or a
			 consortium demonstrating a history of effectiveness.
				(f)Grant periodEach grant awarded under this section shall be for a period of 5 years and may be renewed at the
			 discretion of the Secretary based on the eligible entity's demonstrated
			 effectiveness in meeting the performance goals and measures established
			 under subparagraphs (E) and (F) of subsection (c)(4).
			(g)PlanningThe Secretary may authorize an eligible entity to use grant funds under this section for planning
			 purposes in an amount not greater than 10 percent of the total grant
			 amount.
			(h)Minimum amountThe Secretary may not award a grant to an eligible entity under this section in an amount that is
			 less than $75,000 for each year of the 5-year grant period.
			(i)DefinitionsIn this section—
				(1)the term additional qualified services means qualified services directly funded under this Act;
				(2)the term eligible entity means a consortium of 1 or more local educational agencies and 1 or more community-based
			 organizations, nonprofit organizations, or other public or private
			 entities;
				(3)the term existing qualified services means qualified services already being financed, as of the time of the application, by Federal,
			 State, local or private sources, or volunteer activities being supported
			 as of such time by civic, business, faith-based, social, and other similar
			 organizations; and
				(4)the term qualified services means any of the following:
					(A)Early childhood education.
					(B)Remedial education activities and enrichment activities, including expanded learning time.
					(C)Summer or after-school enrichment and learning experiences.
					(D)Programs under the Head Start Act, including Early Head Start programs.
					(E)Nurse home visitation services.
					(F)Teacher home visiting.
					(G)Programs that promote parental involvement and family literacy, including the Reading First and
			 Early Reading First programs authorized under part B of title I of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6361 et seq.).
					(H)Mentoring and other youth development programs, including peer mentoring and conflict mediation.
					(I)Parent leadership development activities.
					(J)Parenting education activities.
					(K)Child care services.
					(L)Community service and service-learning opportunities.
					(M)Developmentally appropriate physical education.
					(N)Programs that provide assistance to students who have been truant, suspended, or expelled.
					(O)Job training, internship opportunities, and career counseling services.
					(P)Nutrition services.
					(Q)Primary health and dental care.
					(R)Mental health counseling services.
					(S)Adult education, including instruction in English as a second language.
					(T)Juvenile crime prevention and rehabilitation programs.
					(U)Specialized instructional support services.
					(V)Homeless prevention services.
					(W)Other services consistent with this Act.
					5.State programs
			(a)GrantsThe Secretary may award grants to State collaboratives to support the development of full-service
			 community school programs in accordance with this section.
			(b)Use of fundsGrants awarded under this section shall be used only for the following:
				(1)Developing a State comprehensive results and indicators framework to implement full-service
			 community schools, consistent with performance goals described in section
			 4(c)(4)(E).
				(2)Planning, coordinating, and expanding the development of full-service community schools in the
			 State, particularly schools in high-poverty local educational agencies,
			 including high-poverty rural local educational agencies.
				(3)Providing technical assistance and training for full-service community schools, including
			 professional development for personnel and creation of data collection and
			 evaluation systems.
				(4)Collecting, evaluating, and reporting data about the progress of full-service community schools.
				(5)Evaluating the impact of State and Federal policies and guidelines on the ability of eligible
			 entities (as defined in section 4(i)) to integrate Federal and State
			 programs at full-service community schools, and taking action to make
			 necessary changes.
				(c)ApplicationTo seek a grant under this section, a State collaborative shall submit an application to the
			 Secretary at such time and in such manner as the Secretary may require.
			 The Secretary shall require that each such application include the
			 following:
				(1)A memorandum of understanding among all governmental agencies and nonprofit organizations that will
			 participate as members of the State collaborative.
				(2)A description of the expertise of each member of the State collaborative—
					(A)in coordinating Federal and State programs across multiple agencies;
					(B)in working with and developing the capacity of full-service community schools; and
					(C)in working with high-poverty schools or rural schools and local educational agencies.
					(3)A comprehensive plan describing how the grant will be used to plan, coordinate, and expand the
			 delivery of services at full-service community schools.
				(4)A comprehensive accountability plan that will be used to demonstrate effectiveness, including the
			 measurable performance goals of the program and performance measures to
			 monitor progress and assess services’ impact on students and families and
			 academic achievement.
				(5)An explanation of how the State collaborative will work to ensure State policies and guidelines can
			 support the development of full-service community schools, as well as
			 provide technical assistance and training, including professional
			 development, for full-service community schools.
				(6)An explanation of how the State will collect and evaluate information on full-service community
			 schools.
				(d)Grant periodEach grant awarded under this section shall be for a period of 5 years.
			(e)Minimum amountThe Secretary may not award a grant to a State collaborative under this section in an amount that
			 is less than $500,000 for each year of the 5-year grant period.
			(f)DefinitionsFor purposes of this section—
				(1)the term State includes the several States, the District of Columbia, the Commonwealth of Puerto Rico, the
			 Commonwealth of the Northern Mariana Islands, American Samoa, Guam, the
			 United States Virgin Islands, and any other territory or possession of the
			 United States; and
				(2)the term State collaborative means a collaborative of a State educational agency and not less than 2 other governmental
			 agencies or nonprofit organizations that provide services to children and
			 families.
				6.Advisory committee
			(a)EstablishmentThere is hereby established an advisory committee to be known as the Full-Service Community Schools Advisory Committee (in this section referred to as the Advisory Committee).
			(b)DutiesSubject to subsection (c), the Advisory Committee shall—
				(1)consult with the Secretary on the development and implementation of programs under this Act;
				(2)identify strategies to improve the coordination of Federal programs in support of full-service
			 community schools; and
				(3)issue an annual report to the Congress on efforts under this Act, including a description of—
					(A)the results of local and national evaluations of such efforts; and
					(B)the scope of services being coordinated under this Act.
					(c)ConsultationIn carrying out its duties under this section, the Advisory Committee shall consult annually with
			 eligible entities awarded grants under section 4, State collaboratives
			 awarded grants under section 5, and other entities with expertise in
			 operating full-service community schools.
			(d)MembersThe Advisory Committee shall consist of 5 members as follows:
				(1)The Secretary of Education (or the Secretary’s delegate).
				(2)The Attorney General of the United States (or the Attorney General’s delegate).
				(3)The Secretary of Agriculture (or the Secretary’s delegate).
				(4)The Secretary of Health and Human Services (or the Secretary’s delegate).
				(5)The Secretary of Labor (or the Secretary’s delegate).
				7.General provisions
			(a)Technical assistanceThe Secretary, directly or through grants, shall provide such technical assistance as may be
			 appropriate to accomplish the purposes of this Act.
			(b)Evaluations by secretaryThe Secretary shall conduct evaluations on the effectiveness of grants under sections 4 and 5 in
			 achieving the purposes of this Act.
			(c)Evaluations by granteesThe Secretary shall require each recipient of a grant under this Act—
				(1)to conduct periodic evaluations of the progress achieved with the grant toward achieving the
			 purposes of this Act;
				(2)to use such evaluations to refine and improve activities conducted with the grant and the
			 performance measures for such activities; and
				(3)to make the results of such evaluations publicly available, including by providing public notice of
			 such availability.
				(d)Construction clauseNothing in this Act shall be construed to alter or otherwise affect the rights, remedies, and
			 procedures afforded school or school district employees under Federal,
			 State, or local laws (including applicable regulations or court orders) or
			 under the terms of collective bargaining agreements, memoranda of
			 understanding, or other agreements between such employees and their
			 employers.
			(e)Supplement, not supplantFunds made available to a grantee under this Act may be used only to supplement, and not supplant,
			 any other Federal, State, or local funds that would otherwise be available
			 to carry out the activities assisted under this Act.
			(f)Matching funds
				(1)In generalThe Secretary shall require each recipient of a grant under this Act to provide matching funds from
			 non-Federal sources in an amount determined under paragraph (2).
				(2)Determination of amount of match
					(A)Sliding scaleSubject to subparagraph (B), the Secretary shall determine the amount of matching funds to be
			 required of a grantee under this subsection based on a sliding fee scale
			 that takes into account—
						(i)the relative poverty of the population to be targeted by the grantee; and
						(ii)the ability of the grantee to obtain such matching funds.
						(B)Maximum amountThe Secretary may not require any grantee under this section to provide matching funds in an amount
			 that exceeds the amount of the grant award.
					(3)In-kind contributionsThe Secretary shall permit grantees under this section to match funds in whole or in part with
			 in-kind contributions.
				(4)ConsiderationNotwithstanding this subsection, the Secretary shall not consider an applicant’s ability to match
			 funds when determining which applicants will receive grants under this
			 Act.
				(g)Special ruleEntities receiving funds under this Act shall comply with all existing Federal statutes that
			 prohibit discrimination.
			8.Authorization of appropriations
			(a)In generalThere are authorized to be appropriated to carry out this Act such sums as may be necessary for
			 each of fiscal years 2015 through 2019.
			(b)AllocationOf the amounts appropriated to carry out this Act for each fiscal year—
				(1)85 percent shall be for section 4, and of the funds allocated for new grants under such section, at
			 least 10 percent shall be made available for local educational agencies
			 that satisfy the requirements of—
					(A)subparagraph (A) or (B) of section 6211(b)(1) of the Elementary and Secondary Education Act of 1965
			 (20 U.S.C. 7345(b)(1)); or
					(B)subparagraphs (A) and (B) of section 6221(b)(1) of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7351(b)(1));
					(2)10 percent shall be for section 5; and
				(3)5 percent shall be for subsections (a) and (b) of section 7, of which not less than $500,000 shall
			 be for technical assistance under section 7(a).
				
